By the Court,
Sanders, J.:
This is an appeal from a judgment alone. The respondents move to dismiss the appeal, upon the ground that the appeal was not taken within six months after the rendition of the judgment. Stats. 1913, p. 113; Rev. Laws, 5329.
The record shows that the judgment was rendered on November 27, 1916; that a notice of appeal, dated May 27, 1917, was filed on June 8, 1917; that another notice of appeal from the same judgment was filed and served on January 9, 1918.
The appellant having failed to file and serve her notice of appeal within the time required by law, the motion is sustained. Lambert v. Moore, 1 Nev. 344; Peran v. Monroe, 1 Nev. 484; Lyon Co. v. Washoe Co., 8 Nev. 177; Johnson v. Badger M. & M. Co., 12 Nev. 262; Central T. Co. v. Holmes Co., 30 Nev. 437, 97 Pac. 390; Ward v. Silver Peak, 37 Nev. 470, 143 Pac. 119; Nelson v. Smith, 42 Nev. 302, 176 Pac. 261.